Appeals by the defendant from two judgments of the County Court, Suffolk County (Corso, J.), both rendered May 11, 2000, convicting him of criminal contempt in the first degree under Indictment No. 1701/99, and criminal contempt in the first degree (two counts) under Indictment No. 2249/99, after a nonjury trial, and imposing sentences.
Ordered that the judgments are affirmed.
*465Viewing the evidence adduced at trial in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The sentences imposed were not excessive (see People v Suitte, 90 AD2d 80). Florio, J.P., S. Miller, Schmidt and Mastro, JJ., concur.